DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 05/11/2022.
Claims 1-20 are presented for examination.
Response to Arguments
Applicants amendment relating to Specification has been considered and are entered.
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. 
Applicants argued: “Here, the Examiner has identified claim limitations that allegedly include abstract ideas; however, none of these limitations recite abstract ideas on their own or per se-they do not recite mathematical concepts, methods of organizing human activity, or mental processes. Rather, the claims recite an improved method of using graph matching technique by a computer system to determine that a first design graph corresponding to a known defective design is matched to a second design representing a nearest neighbor match to the defective design” (Remarks, pg. 13).
Examiner respectfully disagrees. The “graph-matching technique” is a well known techniques that falls under mathematical concepts or mental process such as evaluation or judgment.  Merely adding a generic computer, generic computer component or programmed computer to perform generic computer function does not automatically overcome an eligibility rejection. As indicated, the computer was merely used as a tool to perform a well known graph matching techniques. 
Applicants argued: “Moreover, the claims as a whole are not directed to such ideas, but rather simply involve them. The claims are directed to a method for using graph matching technique by a computer system to determine that a first design graph corresponding to a known defective design is matched to a second design representing a nearest neighbor match to the defective design. Applicant respectfully contends that a pen and paper cannot perform computerized graph matching techniques to identify nearest neighbor matches. Applicant respectfully contends that this is definitively a computer process which cannot be performed with a pen and paper or with the mind” (Remarks, pg. 14).
Examiner respectfully disagrees. As stated above, merely adding a generic computer, generic computer component or programmed computer to perform generic computer function does not automatically overcome an eligibility rejection. As indicated, the computer was merely used as a tool to perform a well known graph matching techniques.
Applicants argued “Additionally, the claimed methods recite improvements not only to the broad field of vehicle defect detection, but also the more specific technical field of graph matching and nearest neighbour matching techniques. The Specification explains: 
Some embodiments of the present invention may recognize that any system which could better identify vehicular candidates for recall prior to failure would be extremely valuable to OEMs and their customers. The present invention improves and optimizes product lifecyle management (PLM) systems by providing a mechanism to flag potential defects or anomalies that are unobserved or unchecked based on already observed or known defects or anomalies. The present invention may be practiced without human interaction, through automated processes for receiving vehicle information and automatically analyzing and providing recommendations or initiating recalls. Thus, the present invention, when practiced, seeks to improve the quality of all driven vehicles, for all Consumers” (Remarks, pg. 15).
Examiner respectfully disagrees. Examiner carefully evaluated whether the claim contains an improvement to the functioning of a computer or to any other technology or technical field. The claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claims do not reflect the disclosed additional elements recited.
	Applicants argued: “Applicant respectfully contends, for the reasons described herein below, that the specifically claimed method is well known or routine. The April 19, 2018 Memorandum "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) highlighted the Examiner's burden to make such a showing [that the claims are well known and routine] supported by specific factual evidence, a burden which the Examiner has not met in the instant rejection” (Remarks, pg. 17).
	Examiner respectfully disagrees. In Berkheimer, the decision does not change the basic subject matter eligibility framework as set forth in MPEP 2106, it does provide calcification as to the inquiry into whether an additional element (or combination of additional elements) represents well-understood, routine, convectional activity. Applicants have not clarified which additional element (or combination of additional elements) are unconventional. As stated the broadest reasonable interpretation, the limitation of “receiving….” is not significantly more because the court have found receiving data to be well, understood, routine, and conventional. See: MPEP 2106.05(d)(II), for example- i. receiving or transmitting data over network, e.g., using the internet to gather data.
Applicant’s amendments with respect to the rejection(s) of claims 1, 8, and 15 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments/amendments, see Remarks pg. 20, filed 05/11/2022, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  claims recite “the defective the design” (line 14) that seems incorrect.   Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A method of detecting vehicle defects, the method comprising: 
creating, by one or more processors of a computer system, a first design graph;
receiving, by the one or more processors of the computer system, information related to a defective design of a vehicle associated with the first design graph; 
tagging, by the one or more processors of the computer system, a defective part in the first design graph with defect information; 
comparing, by the one or more processors of the computer system, the first design graph with other design graphs using a graph-matching technique; 
determining, by the one or more processors of the computer system, that a second design graph matches the first design graph, the second design graph representing a potentially anomalous design; 
identifying, by the one or more processors of the computer system, a plurality of candidate vehicles that incorporate the potentially anomalous design; and 
recommending, by the one or more processors of the computer system, the plurality of candidate vehicles as service candidates.

The limitation of “creating, by one or more processors of a computer system, a first design graph” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).

The limitation of “tagging, by the one or more processors of the computer system, a defective part in the first design graph with defect information” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

The limitation of “comparing, by the one or more processors of the computer system, the first design graph with other design graphs using a graph-matching technique” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “comparing” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

The limitation of “determining, by the one or more processors of the computer system, that a second design graph matches the first design graph, the second design graph representing a potentially anomalous design” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

The limitation of “identifying, by the one or more processors of the computer system, a plurality of candidate vehicles that incorporate the potentially anomalous design” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “identifying” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

The limitation of “recommending, by the one or more processors of the computer system, the plurality of candidate vehicles as service candidates” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “identifying” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

Under step 2A prong two, this judicial exception is not integrated into practical application because the additional claim limitations outside the abstract idea may be considered generic computer functions. In particular, the claim recites additional limitations: “receiving….”.
This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. This additional element is insignificant pre-solution activity (i.e. data gathering) since it is recited at high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions).
Further, claim 1 recites “one or more processors”. The “one or more processors” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of detecting vehicle defects, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to vehicle defects beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The limitation of “receiving….” is not significantly more because the court have found receiving data to be well, understood, routine, and conventional. See: MPEP 2106.05(d)(II), for example- i. receiving or transmitting data over network, e.g., using the internet to gather data.

Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “one or more processors” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, wherein the creating the first design graph further includes: fetching, by the one or more processors of the computer system, a design artifact from a product lifecycle management data store; and decomposing, by the one or more processors of the computer system, the design artifact into a plurality of parts including the defective part, using part- segmentation and part-graph creation techniques, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “fetching” and “decomposing” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 2, wherein the creating the first design graph further includes: labeling, by the one or more processors of the computer system, the edges between the plurality of parts based on coupling strength based on predetermined criteria; and labeling, by the one or more processors of the computer system, the plurality of parts with part traceability pedigree that identifies part origin, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “labeling” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, further comprising: matching, by the one or more processors of the computer system, at least one of the first design graph and the second design graph to a third design graph, the third design graph representing a reliable design; and recommending, by the one or more processors of the computer system, the reliable design for vehicles associated with the at least one of the first design graph and the second design graph, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “matching” and “recommending” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 4, further comprising: creating, by the one or more processors of the computer system, the third design graph; receiving, by the one or more processors of the computer system, information related to a vehicle associated with the third design graph, the information further related to a reliable design feature of the vehicle;  Page 34 of 42IN8201'70032US01 cataloging, by the one or more processors of the computer system, the received information associated with the third design graph, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “creating” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information. Further, the claim recites additional limitations: “receiving….”. This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. This additional element is insignificant pre-solution activity (i.e. data gathering) since it is recited at high-level of generality (see MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions). The limitation of “receiving….” also is not significantly more because the court have found receiving data to be well, understood, routine, and conventional. See: MPEP 2106.05(d)(II), for example- i. receiving or transmitting data over network, e.g., using the internet to gather data.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, further comprising: identifying, by the one or more processors of the computer system, a nearest neighbor part match to the defective part; marking, by the one or more processors of the computer system, the nearest neighbor as potentially anomalous, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “identifying” and “marking” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The method of claim 1, further comprising: determining, by the one or more processors of the computer system from the received information, that the known defect is related to a design level issue, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining” in the context of the claim encompasses an observation or evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 8-20, similar analysis as claims 1-7 applied.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Ohazulike et al (US Publication No. 2017/0091289 A1) teaches in Fig. 9 reveal an Audi Q5 model, whose glass (panoramic) sunroof is susceptible to breakage under very cold temperatures, in Augsut 2012, there was a recall of this Audi model due to some safety risks posed by the sunroof defect, the detected keywords and attributes that passed the validation test are shown in Fig. 9 as cluster graph similar to the example of Fig. 3 par [0251], accordingly, the results in can be displayed in the form of correlation network or cluster graph as exemplarily shown in Fig. 9, this network cluster with a correlation limit par [0252], the potential recall situations may be predicted or detected earlier in the future based on the embodiments and examples of the present disclosure on live obtained social media data, which implies very significant potential of cost savings but also of driver safety due to early detection of potential safety related issues par [0254].
Barfield et al (US Publication No. 2016/0035150 A1) teaches provide for the analysis of vehicle data to predict potential component failures or other mechanical failures relating to the vehicle, the vehicle data that is analyzed may include diagnostic information from an OBD port of the vehicle….generate one or more models that may predict failures relating to the vehicle, reports or alerts may be delivered to an owner, vehicle manufacture, or service representative associated with the vehicle, the reports may included the probability of failure within specific timeframes…vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to mitigating action before component failure par [0015].
Ohazulike et al, Barfield et al and other prior arts do not singularly or in combination disclose the limitations: “comparing, by the one or more processors of the computer system, the first design graph with other design graphs using a graph-matching technique; determining, by the one or more processors of the computer system, that a second design graph matches the first design graph, the second design graph representing a nearest neighbor match to the defective design; identifying, by the one or more processors of the computer system, a plurality of candidate vehicles that incorporate a design associated with the nearest neighbor match to the defective design; and recommending, by the one or more processors of the computer system, the plurality of candidate vehicles as service candidates” as recited in claims 1, 8, and 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        06/09/2022